Title: To Thomas Jefferson from John Steele, 9 January 1824
From: Steele, John
To: Jefferson, Thomas


Dear Sir

Collectors office Philada Jany 9. 1824
By the Brig Caledonia, recently arrive from Marseilles, Messrs Dodge & Oxnard have addressed to my care sundry cases of Wine &C. enclosing their letter to you, Invoice & Bill of lading which are herewith transmittedIn order to avoid the resque of your goods being detained here ‘till spring, which the stopage of our Navigation by ice would occasion, & which has usually taken place before this time in the season; I have availed myself of an opportunity yesterday of forwarding them by the Schooner Hiram, Thomas Denike Master, addressed to the care of the Collector of the port of Richmond—for the reason above stated I have not waited to have your advice on the subjectOn the next page is a memorandum of the duties, Freight and porteragewith sincere regard I am very respectfully Sir your Obedt SevtJno Steele